Citation Nr: 1135749	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) [also claimed as hiatal hernia, post operative].

2.  Entitlement to a compensable initial rating for service-connected rhinitis with sinusitis. 

3.  Entitlement to service connection for a bilateral foot disability, to include pes planus.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for skin rashes of the upper arms.




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and E.E.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1980 to April 2000.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO awarded the Veteran service connection for allergic rhinitis with sinusitis, and assigned an initial noncompensable (zero percent) rating.  The RO also denied the Veteran's service-connection claims for a hiatal hernia (post-operative), a skin rash of the upper arms, bilateral pes planus, and bilateral knee disabilities.  In November 2003, the Veteran filed timely Notices of Disagreement with the RO's initially assigned disability rating for rhinitis/sinusitis, as well as with the RO's denial of these service-connection claims.  The Veteran subsequently perfected an appeal as to each issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Atlanta RO in May 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  
At the May 2011 hearing, the Board granted the Veteran thirty additional days to obtain and submit any additional evidence he desired.  The Veteran has since submitted additional medical evidence, and has specifically waived RO consideration of that evidence in the first instance.  See the Veteran's June 28, 2011 Statement in Support of Claim; see also 38 C.F.R. § 20.1304 (2010).

Clarification of issues on appeal

Although the Veteran's bilateral foot claim was previously identified and developed as one for entitlement to service connection for bilateral pes planus [flat feet] alone, based on the Veteran's description of his symptoms and the information submitted, the Board finds that his claim also reasonably encompasses his other diagnosed foot deformities, which include plantar fasciitis, tendonitis and possible vasculitis.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  As such, the Board is now expanding the Veteran's claim to include consideration of whether service connection is warranted for any foot disability, to include flat feet and/or his other diagnosed foot disorders.

Additionally, the Board notes that the Veteran's right and left knee disability claims were originally identified and developed as one claim only-namely, entitlement to service connection for a bilateral knee disability.  However, review of the evidence of record [in particular, the Veteran's service treatment records] raises a question as to whether the Veteran's left knee problems began in service, or prior to his enlistment in 1980.  See, e.g., the Veteran's December 4, 1987 Consultation Sheet [noting that the Veteran sustained an old left knee injury in 1974, requiring casting for two months].  As the Veteran's bilateral knee claim may in fact involve separate right and left knee disabilities, requiring separate legal and factual analyses, the Board finds it appropriate to bifurcate the service-connection claim into two, one for each knee, at this time.  Bifurcation of a claim generally is within the Secretary's discretion.  Cf. Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) [holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection]; Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) [acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions].

Issue no longer on appeal

In the above-referenced December 2002 rating decision, the RO also denied the Veteran's service connection claim for a right thumb disability.  The Veteran disagreed with this determination and perfected an appeal as to that issue.  During the pendency of the appeal, the RO granted the Veteran's claim.  See the RO's January 2011 rating decision.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

Referred issues

At the May 2011 hearing, the Veteran asserted that his service-connected rhinitis/sinusitis disability has caused him to develop obstructive sleep apnea, as well as other lung problems.  See the May 2011 hearing transcript, pages 18 and 19.  Based on this testimony, it appears that he Veteran has made an informal compensation claim for sleep apnea and/or other lung disabilities, as secondary to his service-connected rhinitis/sinusitis disability.  

Similarly, in a September 2008 letter, the Veteran also asserted that he has been suffering from moderate depression because of a worsening in severity of his service-connected rheumatoid arthritis, gout, and kidney dysfunction/heart problems.  See the Veteran's September 17, 2008 letter to the RO.  Here, the Veteran appears to be claiming entitlement to service connection for depression on a secondary basis, as well as entitlement to increased disability ratings for his service-connected rheumatoid arthritis, gout and kidney dysfunction with hypertension.
As all of these claims have not yet been considered by the RO, they are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board adds that in September 2008, the RO notified the Veteran of its decision to reduce his pension benefit, effective September 1, 2008, based on information suggesting that the Veteran's daughter was no longer his dependent.  The letter specified that the Veteran was now to be compensated as a veteran with only one dependent.  See the September 13, 2008 letter from the RO to the Veteran.  The Veteran subsequently filed a notice of disagreement with this decision later that month.  See the Veteran's September 17, 2008 letter to the RO.  The record does not include any further communication between VA and the Veteran regarding this dispute.  Rather, after awarding the Veteran service connection for residuals of a right thumb avulsion fracture in January 2011, the RO notified the Veteran that he was being paid as a veteran with three dependents, his wife and two children.      See the RO's February 1, 2011 letter to the Veteran.  It is unclear to the Board whether the Veteran's dispute with the RO's prior decision to reduce benefits has been resolved.  The issue is therefore referred to the RO for clarification and additional appropriate action if necessary.

Remanded issues

The Veteran's bilateral foot, right and left knee, and skin rash claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran has GERD that is related to his military service.

2.  The evidence of record demonstrates that that the Veteran's service-connected rhinitis with sinusitis manifests in three to five non-incapacitating sinus infections per year, characterized by headaches, pain, purulent discharge and crusting.

3.  The evidence does not show that the Veteran's service-connected rhinitis with sinusitis is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's GERD had its onset in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for the assignment of an initial compensable rating of 10 percent for service-connected rhinitis with sinusitis are met, effective May 1, 2000.                 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510-6514, The General Rating Formula for Sinusitis (2010).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the Veteran's service-connection claim for GERD [also claimed as a hiatal hernia, post operative] the Board need not discuss in detail the sufficiency of the VCAA notice letters of record in light of the fact that it is granting the Veteran's claim herein.  As such, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

Similarly, with respect to the Veteran's initial rating claim, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for rhinitis with sinusitis has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007);    see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, his post-service VA and private treatment records, and his lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any available outstanding evidence, to include medical records, that could be obtained to substantiate the claim on appeal.  As noted above, the undersigned VLJ afforded the Veteran an additional thirty days after his May 2001 hearing to obtain and submit any more evidence in support of his claims.  The Veteran submitted additional treatment records in June 2011, and waived initial review of that evidence by the agency of original jurisdiction (AOJ).

With respect to the December 2010 VA sinus examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The examination report reflects that the VA examiner reviewed the Veteran's prior medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the Veteran's rhinitis/sinusitis claim has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Because the Board is granting the Veteran's service-connection claim for GERD, no additional evidentiary development is required as to that issue. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran testified at a personal hearing before the undersigned in May 2011.  

Accordingly, the Board will address the claims on appeal.

Entitlement to service connection for GERD

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-97; Clyburn v. West, 12 Vet. App. 296, 302 (1999).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims entitlement to service connection for GERD.  He has also characterized this claim as one for a hiatal hernia, post-operative.  In essence, the Veteran asserts that he has a current stomach disorder had its onset in, or is otherwise related to his active duty military service.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), recent treatment reports submitted by the Veteran clearly show a history of complaints of, and treatment for a reflux disorder.  See, e.g., the Veteran' s May 10, 2010 consultation report with Dr. L.S.G.  Notably, in August 2000, just four months after his separation from service, the Veteran sought treatment for abdominal pain, and was diagnosed with chronic gastroesophageal reflux disease (GERD), causing a hiatal hernia with longitudinal ulcerations at the gastroesophageal junction.  See the Veteran's August 14, 2000 Endoscopy Procedure Note.  The Veteran underwent fundoplication in January 2001, but still experiences stomach pain and burning, and receives medication for reflux presently.  See the August 2002 VA examiner's report, page 4; see also the May 2011 hearing transcript, page 16.  Accordingly, a current disability-namely GERD-is clearly shown in the record.  Hickson element (1), is therefore satisfied as to this issue.

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records demonstrate that the Veteran was diagnosed with gastritis and gastroenteritis in April and May 1989 during his active duty service.  See, e.g., the Veteran's April 28, 1989 Chronological Record of Medical Care, and his May 10, 1989 Emergency Care and Treatment Report.  The Veteran testified that he had worsened symptomatology [stomach pains, sour taste in mouth] during the months prior to his separation in 2000.  See the May 2011 hearing transcript, page 16.  As discussed in more detail below, the Board finds the Veteran's testimony regarding in-service stomach pains both competent and credible, especially in light of the fact that within four months of separation, he was diagnosed with chronic GERD that had already caused a four centimeter hiatal hernia with esophageal ulcerations, requiring surgical intervention.  See the Veteran's August 14, 2000 Endoscopy Procedure Note.  Thus, in-service disease is reflected in the record, and Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), nexus or relationship, the Board notes that there is no medical opinion of record linking the Veteran's current reflux disability to his military service, or ruling out any such connection.  Ordinarily, under these circumstances, the Board would remand the Veteran's claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for GERD may be granted based on evidence demonstrating a continuity of symptomatology dating from the Veteran's active duty military service to the present day, per the provisions of       38 C.F.R. § 3.303(b), referenced above.

As noted above, the Veteran complained of abdominal pain, burning and acid reflux in service, and he was diagnosed at one point with gastritis and gastroenteritis.  He has offered testimony indicating that his symptoms worsened shortly before his separation from service, and medical evidence of record clearly shows that within four months of separation in August 2000, he had already developed a four centimeter hiatal hernia, as well as esophageal ulcers, that were caused by "chronic gastroesophageal reflux disease."  Although the Veteran underwent hernia surgery in January 2001, he still experiences reflux symptoms, and must take medication to alleviate those symptoms.  
The Veteran has consistently asserted that his stomach problems had their onset during his active duty military service, and have continued since service.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board accordingly finds the Veteran competent to attest to his own in-service and post-service symptomatology.  

The Board also finds the Veteran's lay assertions of in-service onset and continuity of symptoms since service credible in light of the objective medical evidence of record discussed above, demonstrating that the Veteran had already developed a hernia and esophageal ulcers from chronic GERD only four months after his separation, and that he has had a history of GERD from that point to the present day.

Thus, resolving all doubt in the Veteran's favor, the Board concludes that Hickson element (3), nexus or relationship, is satisfied based on a showing of continuity of 
symptoms since service.  Accordingly, a grant of service connection for GERD is warranted.  The benefit sought on appeal is granted.

Entitlement to a compensable initial rating for service-connected rhinitis 
with sinusitis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 6522 [allergic or vasomotor rhinitis].  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  For the reasons discussed immediately below, the Board believes that the Veteran's disability is more appropriately rated under the General Rating Formula for Sinusitis, encompassing Diagnostic Codes 6510 through 6514, rather than the code for rhinitis.

After reviewing the Veteran's medical history, and upon examination of the Veteran, a December 2010 VA examiner diagnosed the Veteran with "allergic rhinitis with chronic sinusitis, moderate in severity."  The examiner noted the Veteran's symptoms of sinus pain, headaches, and purulent drainage at the examination.  See the December 2010 VA examiner's sinus examination report.  These symptoms are specifically contemplated by the General Rating Formula for Sinusitis, and not by Diagnostic Code 6522.

Indeed, Diagnostic Code 6522 [allergic or vasomotor rhinitis] only allows for the assignment of a compensable disability rating if the medical evidence demonstrates that the Veteran has more than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side, or the presence of polyps.  Crucially, no medical evidence of record indicates that the Veteran has ever experienced more than 50 percent obstruction of the nasal passage on either side.  Additionally, the Veteran recently testified that he has not had polyps at any time since his retirement from service.  See the May 2011 hearing transcript, page 19.   

Thus, in light of the fact that the General Rating Formula for Sinusitis [Diagnostic Codes 6510-6514] contains rating criteria that accurately describe the Veteran's current symptomatology, that the Veteran may be entitled to a compensable disability rating under the General Rating Formula, and is not so entitled under his current Diagnostic Code, and in light of the fact that the Veteran is technically service-connected for "rhinitis with a history of sinusitis" [see the RO's December 2002 rating decision], the Board believes that rating the Veteran's current rhinitis/sinusitis disability under the General Rating Formula is most appropriate and most advantageous to the Veteran in this case.  

The Board notes in passing that although the Veteran has been diagnosed with both rhinitis and sinusitis, the Veteran's service-connected disability manifests as a single entity.  Indeed, the medical evidence does not apportion symptoms such as sinus pain and discharge among various diagnoses.  Rather both disabilities at times have manifested in sinus back pain, inflammation, and discharge.  Accordingly, separately rating the two diagnoses would amount to prohibited pyramiding.        See 38 C.F.R. § 4.14 (2010) [the evaluation of the same disability under various diagnoses is to be avoided].

Under the General Rating Formula for Sinusitis, a noncompensable (zero percent) disability rating is assigned when sinusitis is detected by x-ray only.  A 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A higher 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An even higher 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  This is the maximum rating available under the General Rating Formula.  A Note under this Formula indicates that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

Schedular rating

The Veteran's rhinitis/sinusitis disability is currently rated noncompensably disabling.  As noted above, to warrant the assignment of a 10 percent rating, the evidence must demonstrate that the Veteran's disability manifests in one or two incapacitating episodes per year, requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

Upon examination of the Veteran, and after reviewing his medical history, the December 2010 VA examiner pertinently determined that the Veteran does not have a history of incapacitating episodes.  Crucially however, the examiner did in fact note a history of three non-incapacitating episodes per year, with symptoms of headache, fever, purulent drainage, and sinus pain.  See the December 2010 VA examiner's report.  The Veteran reported similar symptoms at the May 2011 hearing before the undersigned VLJ.  See the May 2011 hearing transcript, page 20.  Such symptomatology clearly warrants the assignment of a 10 percent disability rating for rhinitis/sinusitis under the General Rating Formula.  

Because the medical evidence does not reflect that the Veteran's rhinitis/sinusitis disability causes him to experience any incapacitating episodes as defined by VA, or more than six non-incapacitating episodes per year, a 30 percent rating is not for application in this case.  Similarly, the medical evidence does not demonstrate, and the Veteran does not contend, that he ever underwent surgery for sinusitis.  Thus, the assignment of a 50 percent rating is also not warranted.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In this case, a noncompensable (zero percent) disability rating has been assigned for the Veteran's rhinitis/sinusitis disability since the effective date of service connection, May 1, 2000, under Diagnostic Code 6522 [rhinitis].  As discussed in detail above, the Board believes the Veteran is better served if his symptomatology is rated under the General Rating Formula for Sinusitis.  The Veteran's in-service and post-service treatment records note frequent and consistent treatment for rhinitis/sinusitis problems, and there is no evidence of record against a finding that the Veteran's currently observed frequency of non-incapacitating episodes [indicated as three per year] has changed for the better or the worse during the entirety of the appeal period.  Accordingly, the newly-assigned 10 percent disability rating is warranted from the effective date of service connection, May 1, 2000 to the present day.  To this extent, the Veteran's appeal is granted.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected rhinitis/sinusitis disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for sinusitis shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, which includes non-incapacitating sinus infections characterized by headaches, pain, purulent discharge and crusting.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.

The Board therefore has determined that referral of the Veteran's service-connected rhinitis/sinusitis disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record reflects that the Veteran is currently working, and the Veteran has not alleged that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised by either the Veteran or the record.


ORDER

Service connection for GERD is granted.

Entitlement to an initial rating of 10 percent for service-connected rhinitis with sinusitis is granted, effective May 1, 2000, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's remaining claims must be remanded for further procedural and evidentiary development.  

Reasons for remand

VA examinations

For the reasons discussed immediately below, the Board believes the Veteran's service-connection claims for bilateral foot, right and left knee, and skin conditions must be remanded so that VA examinations can be scheduled.

A. Bilateral foot disabilities

With respect to the Veteran's bilateral foot claim, as discussed in the Introduction above, the medical evidence of record includes diagnoses of multiple foot disabilities, to include bilateral pes planus, plantar fasciitis, tendonitis and possible vasculitis.  Of these conditions, only pes planus was specifically identified on the Veteran's enlistment examination.  It is the Veteran's contention that this pes planus disability worsened beyond its normal progression during service due to training in combat boots, and in-service stress fractures.

As noted above, the Board has expanded the issue to include consideration of all foot disabilities for a service-connection award, per the Court's holding in Clemons.  Significantly, the Veteran has already been awarded service-connection for gouty arthritis of the right great toe, and for rheumatoid arthritis.  Unfortunately, the medical evidence of record is unclear in distinguishing among symptoms caused by the Veteran's pes planus, his other identified nonservice-connected foot disabilities, and his service-connected gouty and rheumatoid arthritis.  The Board is precluded from differentiating between symptomatology attributed to two [or more] disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Thus, the Board believes a VA podiatry examination is necessary to clarify the Veteran's current foot diagnosis or diagnoses, and to address whether any nonservice-connected disabilities were caused or aggravated by the Veteran's service, or his other service-connected foot disabilities.  

B. Right and left knee 

In essence, the Veteran contends that he has right and left knee disabilities that were caused by, or are otherwise related to injuries sustained during his active duty service.  As discussed above, the Veteran's service records indicate that the Veteran first injured his right knee playing football in 1985, and that he may have reinjured his right knee in a motor vehicle accident in 1999.  Although the Veteran's examination upon enlistment showed no preexisting knee disabilities, subsequent service records note that the Veteran first injured his left knee prior to service in 1974.  See, e.g., the Veteran's December 4, 1987 Consultation Sheet [noting that the Veteran sustained an old left knee injury in 1974, requiring casting for two months].  The Veteran sought treatment for bilateral knee pain on multiple occasions during service, and asserts that such pain has existed continuously since service.  In-service diagnoses included synovitis, patellofemoral pain, and meniscus tear.  

Significantly, upon examination after service in August 2002, no right or left knee disability was observed.  Indeed, the Veteran's right and left knees were determined to be normal both radiographically and physically.  See the August 2002 VA examiner's report, page 9.  The Veteran now asserts that he currently receives treatment from private physicians for degenerative arthritis of the knees, but has not submitted additional evidence of this treatment to date.  See the May 2011 hearing transcript, page 9.  He has also recently asserted that his foot problems [discussed above] have contributed to his knee problems.  Id., at page 14.  

Because there are open medical question regarding current nature and etiology of the Veteran's claimed right and left knee conditions, the Board believes an updated VA knee examination is necessary to make an informed decision in this case.  Additionally, the Board believes it is necessary to get a medical opinion separating, if possible, symptomatology attributed to any diagnosed knee condition found on examination, and the Veteran's already service-connected rheumatoid arthritis.     See Mittleider, supra. 

C.  Skin rashes

The Veteran asserts that he has skin rashes on his upper arms that had their onset in service, after he was given anthrax shots.  The Veteran specifically reported these upper arm rashes on his January 26, 2000 Report of Medical Assessment, prior to his separation from service.  Although no rashes were noted upon examination in August 2002, the Veteran has consistently asserted that his rashes come and go, and a subsequent VA treatment report dated April 10, 2003 notes a "history of reoccurring red and itchy rashes (papular) on extensor surfaces of bilateral upper arms," with a diagnosis of "spongiotic dermatitis, focal."  The Veteran contends that his rash still exists, but vanishes when using topical cream.  See the May 2011 hearing transcript, page 22.

As discussed above, the Veteran is certainly competent to describe current observable symptomatology, such as the existence of an itchy rash on his upper arms.  Because the Veteran noted the presence of this rash prior to his separation from service, and because the medical evidence of record is too old to adequately assess the current nature and severity of this rash, the Board believes an updated VA skin examination is necessary to adequately assess the current nature and etiology of the Veteran's claimed skin rash.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VCAA notice

Additionally, the Board notes that the agency of original jurisdiction (AOJ) has not provided the Veteran adequate notification addressing the information and evidence needed to substantiate a claim for service connection on a secondary basis.  As noted above, the Veteran is claiming entitlement to service connection for foot and knee conditions, to include as secondary to other service-connected and nonservice-connected disabilities.  Significantly, the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims.  See 38 C.F.R. § 3.303.  Corrective notification action is thus needed.  38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed foot, knee, and skin disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  VBA should also send the Veteran an updated letter in complete compliance with the VCAA and Dingess v. Nicholson, 19 Vet. App. 473 (2006) as to all remaining claims on appeal.  In particular, the letter should explain in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for foot and knee conditions on both a direct and secondary basis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

3.  The VBA should then schedule the Veteran for a examination of his feet.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify each of the Veteran's current diagnosis or diagnoses.  The examiner should specifically comment on recent findings of plantar fasciitis, tendonitis, and possible vasculitis, as well as his longstanding pes planus.  The examiner should attempt to distinguish symptomatology attributable to any diagnosed disability, if possible, to include symptomatology attributed to the Veteran's service-connected gouty and rheumatoid arthritis.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated.  The VA examiner should then provide an opinion with supporting rationale as to each of the following questions:

a.) Was the Veteran's preexisting pes planus disorder aggravated beyond its normal progression during the Veteran's active duty military service?  The examiner should specifically discuss the Veteran's documented complaints of, and treatment for foot pain in service, to include diagnoses of stress fractures.

b.) For each foot disability identified other than pes planus, is it as likely as not (50 percent or higher degree of probability) that such disability is related to the Veteran's military service, to include in-service complaints of foot pain and stress fractures?

c.) For each foot disability identified other than pes planus, is it as likely as not that such disability was caused by the Veteran's service-connected gouty and/or rheumatoid arthritis?

d.) For each foot disability identified, to include pes planus, is it as likely as not that such disability was aggravated beyond its normal progression by the Veteran's service-connected gouty and/or rheumatoid arthritis?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  The examiner should cite to the specific evidence in the record used to support his or her etiological opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  The VBA should then schedule the Veteran for a examination of his right and left knees.  X-rays of each should be taken.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify the Veteran's current diagnosis or diagnoses, if any.  The examiner should attempt to distinguish symptomatology attributable to any diagnosed knee disability, if possible, to include symptomatology attributed to the Veteran's service-connected rheumatoid arthritis.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated.  The VA examiner should then provide an opinion with supporting rationale as to each of the following questions:

a.) Does the Veteran have a current left knee disability that clearly and unmistakably manifested prior to his entrance into active duty service in 1980?  If so, as a medical matter, and based on known medical principles, did manifestations of left knee pain in service constitute aggravation by service?  The reviewing physician or examiner should specifically address the documented complaints of bilateral and left knee pain in the Veteran's service treatment records in his or her analysis, as well as the notations indicating that the Veteran injured his left knee prior to service.
	
b.) If the Veteran does not have a current left knee disability that clearly and unmistakably pre-existed his enlistment in 1980, is it as likely as not (50 percent or higher degree of probability) that the Veteran has a current left knee disability that was caused by, or is otherwise related to his active duty service?

c.) Is it as likely as not that the Veteran has a current right knee disability that was caused by, or is otherwise related to his active duty service, to include his documented football and/or motor vehicle accident injuries in service?

d.)  After reviewing the podiatry examination requested above, is it as likely as not that the Veteran has a left or right knee disability that was caused by a diagnosed foot disorder, to include his service-connected gouty arthritis?

e.) After reviewing the podiatry examination requested above, is it as likely as not that the Veteran has a left or right knee disability that was aggravated beyond its normal progression by a diagnosed foot disorder, to include his service-connected gouty arthritis?  

f.) Is it as likely as not that the Veteran has a stand alone right or left knee disability that was caused by his service-connected rheumatoid arthritis?

g.) Is it as likely as not that the Veteran has a stand alone right or left knee disability that was aggravated beyond its normal progression by his service-connected rheumatoid arthritis?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  The examiner should cite to the specific evidence in the record used to support his or her etiological opinions.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  The VBA should then schedule the Veteran for a examination of his skin.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should clarify the Veteran's current diagnosis or diagnoses, if any, of any skin disability affecting the Veteran's upper arms.  The VA examiner should then provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or higher degree of probability) that the Veteran has a current upper arm skin disability that was caused by, or is otherwise related to the Veteran's active duty service, to include anthrax shots administered in service.  If the examiner finds that it the Veteran has an upper extremity skin disability that is more likely related to another cause, this should be made clear.  The examiner should cite to the specific evidence in the record used to support his or her etiological opinion.  A report should be prepared and associated with the Veteran's VA claims folder.  

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claims.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


